DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 07/15/2021 which has been entered. Claims 1, 5, 14, 18 and 33 have been amended. Claims 3, 4, 16 and 17 have been cancelled. No Claims have been added. Claims 1, 2, 5-15 and 18-33 are still pending in this application, with Claims 1, 15 and 33 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 2, 5-15 and 18-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-8, 10-15, 18-21 and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard et al (9,848,082 B1) in view of Agarwal et al (10,277,743 B1), and further in view of Kumar et al (2017/0163807 A1).
As per Claim 1, Lillard teaches a method, carried out by one or more processors accessing one or more computer memory (Figure 12 – References 1201, 1206 and 1207; Column 32, Lines 20-29; Column 32, Line 46 – Column 33, Line 4), the method comprising: in response to an audio call from a caller on a caller device: answering the audio call via an automated call system (IVR Figure 5 – References 502 and 506; Column 17, Lines 60 – Column 18, Line 7); 508; Column 5, Lines 16-36; Column 5, Lines 57-67; Column 16, Lines 48-52).
Lillard also teaches automatically initiating a call transfer to an exit point based on the determination that the estimated wait time exceeds the threshold time (IVR/Voicemail: 3Column 5, Lines 33-67; Column 16, Lines 48-52); and recording at least one audio file from the caller device (Figure 2 – Reference 290; Figure 4 – Reference 412; Column 6, Lines 7 and 8; Column 13, Line 64 – Column 14, Line 5).
Lillard further teaches electronically transcribing the at least one audio file to form an electronic transcription, the at least one audio file associated with the audio call describing an issue (Column 6, Lines 21-49); processing the electronic transcription to determine characteristics of the audio call, the characteristics indicating a subject matter of the issue (Column 6, Lines 21-49); electronically forwarding the transcription to a response system including the skill group for determining an issue response (Column 7, Lines 10-19; Column 11, Line 66 – Column 12, Line 6). 
Lillard does not teach automatically engaging in a conversational dialogue with the caller via the caller device. However, Agarwal teaches automatically engaging in a conversational dialogue with the caller device (Column 1, Line 60 – Column 2, Line 5; Column 2, Lines 42-60; Column 4, Line 62 – Column 5, Line 30). (Note: In Column 1, Line 60 – Column 2, Line 5; Agarwal describes a contact flow that implements natural language, menu components and action elements in accordance with a defined communication followed based on received user communications [e.g. audio call/interactive voice response]0
(Note: In Column 2, Lines 42-60; Agarwal describes providing a prompt [How may I help you?] and analyzing customer supplied input to determine a conveyed customer intent 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lillard with the method as taught by Agarwal to promote effective agent utilization by identifying the nature of the customer problem and connecting the customer with an agent best qualified to render assistance.
The combination of Lillard and Agarwal does not teach determining a skill group from a plurality of skill groups based on the determined characteristics, the skill group having a predetermined association with the subject matter; prompting the caller to speak a predetermined passphrase, and electronically authenticating the caller using voice biometrics to determine that the caller has spoken the predetermined passphrase. 
However, Kumar teaches determining a skill group from a plurality of skill groups based on the determined characteristics, the skill group having a predetermined association with the subject matter (Page 19, Paragraph [0181] – Page 20, Paragraph [0184]); prompting the caller to speak a predetermined passphrase, and electronically authenticating the caller using voice biometrics to determine that the caller has spoken the predetermined passphrase (Page 30, Paragraph [0291]; Page 31, Paragraph [0297]). 
(Note: In paragraph [0291], Kumar describes conditions a user must can meet to be authenticated which include providing a password [i.e. predetermined passphrase] or other authentication credentials; provide a voice sample or other biometric authentication data that must be successfully authenticated as corresponding to the voice of the authorized user) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lillard and Agarwal with the method taught 
As per Claims 2 and 15, the combination of Lillard, Agarwal and Kumar teaches electronically forwarding the at least one audio file or a transcription confidence score to the response system as described in Claim 1. (Note: In Column 29, Lines 23-40; Lillard describes providing the agent graphical user interface [GUI] which includes an audio player an agent may use to play an audio file) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard and Agarwal with the method and system taught by Kumar to protect customers who have had their personally identifying information [PII] compromised an additional layer of protection by using a combination of a passphrase authenticated by voice biometrics prior to accessing their account to combat malicious actors seeking to engage in fraudulent activity.
As per Claims 5 and 18, Lillard teaches electronically accessing stored account information associated with the authenticated caller or caller device; and electronically forwarding the stored account information to the response system (Column 7, Lines 30-47).
As per Claims 6 and 19, the combination of Lillard teaches an interactive voice response (IVR) system applying natural language processing or conversational artificial intelligence to engage in the conversational dialogue during the audio call with the caller device to obtain the at least one audio file as described in Claim 1.
As per Claims 7 and 20, Lillard teaches before determining the issue response: the IVR system terminating the audio call; and a text processor sending an acknowledgment text message to the caller device (Column 31, Lines 53 and 54). (Note: As described in Claim 1, Lillard described providing an audio recording to a speech analytics system that uses speech to text recognition to produce a transcript. The dialog between the IVR and the customer must be finished in order for the audio file to be complete to be able to be sent to the speech recognition analyzer)

As per Claims 10 and 23, Lillard teaches wherein the method further comprises generating a text message or a chat message comprising the issue response and transmitting the text message or the chat message to an electronic device (Figure 1 – Reference 112; Figure 3 – References 225 and 209; Column 7, Line 57 – Column 8, Line 39). 
As per Claims 11 and 24, Lillard teaches wherein the text message or the chat message is generated based on a populated response template (Column 7, Line 57 – Column 8, Line 39). (Note: Lilliard describes the contents of the response may be suggested/provided to an agent. The agent has the ability to send the suggested response [i.e. automatically generated response/”pre-canned” response – i.e. populated response template])
As per Claims 12 and 25, Lillard teaches the response system electronically accessing one or more knowledge bases or systems to determine the issue response (Column 7, Line 57 – Column 8, Line 39). (Note: Lilliard describes an artificial intelligence application [i.e. response system electronically accessing system] used to obtain a response to send to a customer)
As per Claims 13 and 26, Lillard teaches receiving audio content from a mobile device via the audio call, storing the audio content as the at least one audio file, terminating the audio call with the mobile device, and electronically communicating an issue response to the mobile device as described in Claims 1 and 10. (Note: Lilliard describes a calling party using a mobile phone to originate a telephone call to a call center. In Column 7, Lines 67 – Column 8, Line 2; Lillard indicates that the response may include other forms including two or more types which are describes as being a short messaging service text and a voice call)
As per Claim 14, the combination of Lillard, Agarwal and Kumar teaches a call processing system as described in Claim 1. Lillard also teaches a transcription processor (SAS: Figures 2 and 3 – Reference 220; Column 15, Lines 29-35); a classifier (Column 6, Lines 22-38); a deflection processor 280; Column 15, Line 47 – Column 16, Line 16); and Kumar teaches an authentication processor (Figure 7 – Reference 725; Page , Paragraphs [0297] and [0298]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard and Agarwal with the method and system taught by Kumar to protect customers who have had their personally identifying information [PII] compromised an additional layer of protection by using a combination of a passphrase authenticated by voice biometrics prior to accessing their account to combat malicious actors seeking to engage in fraudulent activity.
As per Claim 27, Lillard teaches wherein the issue response comprises a text message (Column 7, Lines 67 – Column 8, Line 2).
As per Claim 28, Lillard teaches wherein the text message comprises alphanumeric words, phrases, numbers, icons, graphics, audio, video, hyperlinks, or a combination of two or more thereof as described in Claim 27. (Note: In Column 7, Lines 67 – Column 8, Line 2; Lillard describes the response as typically in the form of a voice call, SMS text, email or some other form. Lillard also indicates the response may include two or more channel types [SMS message and a voice call]. It is well known that SMS messaging may include any or all of alphanumeric words, phrases, numbers, icons, graphics, audio, video, or hyperlinks)
As per Claim 29, Lillard teaches wherein the issue response comprises a text message as described in Claims 27 and 28.
As per Claim 30, Lillard teaches wherein the text message comprises alphanumeric words, phrases, numbers, icons, graphics, audio, video, hyperlinks, or a combination of two or more thereof as described in Claims 27 and 28.
As per Claims 31 and 32, the combination of Lillard, Agarwal and Kumar teaches where the characteristics of the audio call include concepts and intents associated with the audio call as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard and Agarwal with the method and system taught by Kumar to protect customers who have had their personally identifying information [PII] compromised an additional layer of protection by using a combination of a passphrase authenticated by voice biometrics prior to accessing their account to combat malicious actors seeking to engage in fraudulent activity.
As per Claim 33, the combination of Lillard, Agarwal and Kumar teaches a method as described in Claim 1 above. (Note: Claim 33 differs from Claim 1 in that Claim 33 recites the automated response system engaging in conversational dialog while Claim 1 recites the automated response system automatically engaging in conversational dialog. Claim 33 differs from Claim 1 in that Claim 33 recites recording at least a portion of the conversational dialogue associated with the issue while Claim 1 recites recording at least one audio file. The essential elements recited in Claim 33 are taught by the combination of references used to reject Claim 1)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lillard and Agarwal with the method taught by Kumar to protect customers who have had their personally identifying information [PII] compromised an additional layer of protection by using a combination of a passphrase authenticated by voice biometrics prior to accessing their account to combat malicious actors seeking to engage in fraudulent activity.
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard et al (9,848,082 B1) in view of Agarwal et al (10,277,743 B1), and further in view of Kumar et al (2017/0163807 A1) as applied to Claims 1 and 14 above, and further in view of Pathak et al (2019/0213242 A1).
As per Claims 9 and 22, the combination of Lillard, Agarwal and Kumar teaches the method and system of Claims 1 and 14; but does not teach automatically prepopulating fields in an electronic preformatted response template with data based on the transcription; and electronically forwarding the electronic response template to the response system. However, Pathak teaches automatically prepopulating fields in an electronic preformatted response template with data based on the transcription; and electronically forwarding the electronic response template to the response system (Figure 1 – References 120, 122 and 124; Page 2, Paragraphs [0020] and [0021]). 
(Note: In paragraphs [0020] and [0021], Pathak describes an auto-fill application which detects form input fields of applications [i.e. templates] and determining an appropriate input data to use to auto-populate specific fields within the templates [using data extracted from the audio file transcript described by Lillard in Claim 1])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard, Agarwal and Kumar with the method and system as taught by Pathak to reduce the wait time associated with addressing customer requests by prefilling templates with necessary information allowing the agent to be fully informed prior to engaging with the customer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Scheet et al (8,964,946 B1), Eschkenazi et al (8,326,643 B1), Cao et al (2006/0206306 A1), Delihne et al (2006/0195321 A1), Jaiswal et al (2009/0248418 A1), Naik et al (8,379,830 B1), Williamns (2014/0098949 A1), Joseph et al (2006/0023863 A1), Timem et al (2014/0379525 A1), Feast (2019/0158671 A1). Each of these describes system and methods of providing customer service within a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652